El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La demanda original eu este caso fue radicada el 17 da junio de 1939. En la demanda enmendada radicada el 27 de mayo de 1941 se alega, “que los demandantes Miguel 3 Elvira Poses Denton son, y eran en las fechas que más ade-lante se mencionan, mayores de edad e hijos legítimos del *520otro demandante en la presente Migaiel Eoses Artán y de la legítima esposa de éste María Adela (Minnie) Denton, quie-nes fueron casados basta el fallecimiento de esta última en la feelia y según se alega más adelante en esta demanda; y que todos dichos demandantes se unen como tales en esta acción por el interés común que tienen en la causa de acción que se ejercita en esta demanda, y en la materia (subject matter) de la misma.” Alegan los demandantes que la Sra. Denton de Eoses desde un año más o menos con anterioridad a la fecha de su muerte venía trastornada mentalmente, pa-deciendo de psicosis involucional, con tendencia especial al suicidio, lo que conocía y sabía el demandado; que con mo-tivo de esa enfermedad y especialmente por la tendencia de la paciente al suicidio, los demandantes decidieron recluirla y hospitalizarla en la “Clínica del Dr. Juliá”, propiedad del demandado, y así lo hicieron, para que allí fuese vigilada y atendida y tratada en su enfermedad, pagando los deman-dantes al demandado la compensación convenida por dicha hospitalización y los servicios profesionales de éste; que on junio 19 de 1938, Minnie Denton falleció en la clínica del demandado, mientras estaba recluida, siendo la causa de su muerte que el demandado y el personal a su servicio y bajo su dirección, encargados del cuido y asistencia de dicha pa-ciente, negligentemente dieron lugar a que la misma se es-capara de su habitación, subiera a la azotea del edificio y desde allí se lanzara a, y cayera sobre, el terreno o acera que lo circunda, sufriendo golpes y lesiones tan graves que le produjeron la muerte en esa misma fecha; y que como con-secuencia de la negligencia del demandado los demandantes quedaron para siempre privados de la compañía y sociedad de' la difunta Minnie Denton, han sufrido intensa angustia y torturas mentales y morales y satisficieron todos los gastos de enterramiento y han sufrido otros daños y perjuicios. Por todo lo cual reclaman la suma de $100,000 de indemni-zación, costas y honorarios de abogado.
*521Contestó el demandado negando específicamente los hechos esenciales de la demanda. Alegó, como materia nueva, la negligencia contributoria de la Sra. Denton de Roses como cansa próxima e inmediata de su muerte; que el demandado empleó toda la diligencia de un buen padre de familia para prevenir la muerte de dicha señora, debiéndose su muerte a un acto desg’raciado e inevitable, sin que mediara culpa o negligencia por parte del demandado.
Después de haberse sometido el caso, ocurrió el falleci-miento del Dr. Miguel Roses Artáu y éste fué sustituido por sus hijos codemandantes.
La corte inferior dictó sentencia declarando con lugar la demanda y condenando al demandado a pagar una indemniza-ción de ocho mil dólares ($8,000), más las costas y $500 para honorarios de los abogados de los demandantes. Apeló el demandado.
El recurso del demandado apelante se basa en seis seña-lamientos de error, los cuales discutiremos en el mismo orden en que han sido formulados.
 Alega el apelante que la corte inferior erró al .permitir a los demandantes durante la vista del caso, con la oposición del demandado, enmendar la demanda, cambiando la causa de acción; y también al dictar sentencia contra el demandado y a favor de los herederos demandantes, por haber prescrito la acción, de acuerdo con los artículos Í803 y 1868 del Código Civil, edición de 1930.
El incidente que ha motivado este señalamiento ocurrió cuando, después de haber examinado los tres primeros tes-tigos, el abogado de los demandantes ofreció en evidencia una certificación do la declaratoria de herederos de la señora Denton de Roses. Se opuso el demandado, por el alegado fundamento de ser la prueba ofrecida inmaterial e imperti-nente, ya que no hay en la demanda alegación alguna que justifique su admisión. Pidieron los demandantes permisc para enmendar la demanda en el sentido de alegar que los de-*522mandantes son los tínicos y universales herederos de la finada Se opuso el demandado por el fundamento de que habiendo transcurrido más de un año desde que los agraviados supie-ron el daño causado, la acción ha prescrito; y, además, poi ser la alegación propuesta una causa de acción completamente-nueva y distinta a la que se alegó en la demanda original, la. cual no se basó en la condición de herederos. Replicaron los demandantes que no se trata de traer al pleito nuevas partes y que lo único que se propone es establecer la circuns-tancia de que los mismos que iniciaron la acción son los úni-cos herederos de la finada. La corte inferior permitió la enmienda por entender que no se trata de cambiar la causa de acción; que la acción que se ejercita es la que establece el artículo 61 del Código de Enjuiciamiento Civil en favor' de los herederos o representantes legales de una persona mayor de edad cuya muerte ha sido causada por la negligencia, de otra; 'y que el único propósito de la enmienda es confor-mar ]a alegación a la jurisprudencia que exige que a manera de conclusión se diga que estos demandantes son los únicos herederos de la causante. La corte ofreció al demandado suspender el caso para que tuviese tiempo para contestar la enmienda. El demandado renunció ese derecho y enmendé su contestación para adicionar la defensa especial de pres-cripción, por haber transcurrido más de un año desde el fa-llecimiento de la señora Denton hasta la fecha en que los demandantes, a título de herederos, formularon su reclama-ción.
No erró, a' nuestro juicio, la corte sentenciadora al per-mitir la enmienda de la demanda para alegar que las mismas personas que iniciaron la acción en su calidad de esposo e hijos de la difunta habían sido declarados únicos y univer-sales herederos de ésta.
A los demandantes Miguel y Elvira Roses Denton, como hijos legítimos, y al Dr. Miguel Roses Artáu, como esposo de la finada, correspondía la sucesión de ésta. Así lo reconoció *523la corte de distrito de San Juan al declararles, por resolución-dictada en 28 de julio de 1938, únicos y universales herede-ros de María Adela Dentoli de Roses. Los demandantes te-nían desde el momento en que falleció la causante la condi-ción de herederos universales de la finada y, como tales, tenían derecho a ejercitar la acción que el artículo 61 del Código de Enjuiciamiento Civil concede a los herederos para reclamar daños y perjuicios cuando la muerte del causante fuere oca-sionada por el acto ilegal o negligencia de otra persona o de sus empleados. La alegación que se hizo en la demanda en-mendada, “que los demandantes Miguel y Elvira Roses Den-ton son . . . mayores de edad e hijos legítimos del otro de-mandante en la presente Miguel Roses Artáu y de la legítima esposa de éste María Adela (Minnie) Denton, quienes fueron casados hasta el fallecimiento do esta última . . .; y que todos dichos demandantes se unen como tales en esta acción por el interés común que tienen en la causa de acción que se ejercita en esta demanda y en la materia (subject matter) de la misma,” era a nuestro juicio suficiente p.arainformar al demandado que los demandantes basaban su reclamación en su condición de herederos de la señora difunta.
(liando se celebró la vista del caso, en junio 22 de 1944, ya las Reglas do Enjuiciamiento (-ivil para las Cortes de Puerto Rico habían empezado a regir desde el día 1 ele sep-tiembre de 1943. Y esas reglas son aplicables a los proce-dimientos subsiguientes en acciones que estuvieren pendien-tes en esa fecha (Regla 86). La Regla 15, referente a las alegaciones enmendadas y suplementarias, dispone en su apartado (a) que las partes pueden enmendar sus alegaciones con el permiso de la corte y que “se concederá el permiso liberalmente cuando la justicia así lo requiera.” La misma Regla 15, en su apartado (b) dispone lo siguiente:
“ ... Si se objetare a la evidencia en el juicio por el fundamento de no estar comprendida en las cuestiones litigiosas suscitadas en las alegaciones, la corte permitirá las enmiendas y lo liará liberalmente siempre que con ello se facilito la presentación del caso en sus mé-*524ritos y la parte que se oponga no demuestre a satisfacción de la corte que la admisión de tal evidencia le perjudicaría en el mante-nimiento de su acción o defensa en los méritos. La corte puede con-ceder una suspensión para permitir a la parte objetante controvertir dicha evidencia.”
En Sánchez v. Cooperativa, Azucarera, 66 D.P.R. 346, 350, al enmendar la demanda se alegó una causa de acción distinta a la alegada en la demanda original. En ésta se expuso una causa de acción predicada en un contrato de transacción; y en la demanda enmendada se alegó una causa de acción por daños y perjuicios por negligencia. Allí como aquí se alegó por la parte demandada que la acción que se ejercitaba en la demanda enmendada estaba prescrita por haber trans-currido más de un año desdé la fecha del incendio que oca-sionó los daños reclamados. Al resolver que la acción no estaba prescrita, dijimos:
“Bajo las disposiciones del Código de Enjuiciamiento Civil, los efectos de la demanda enmendada bajo las circunstancias del pre-sente caso, no se retrotraían a la fecha de la demanda original. Pero bajo las Reglas de Enjuiciamiento Civil vigentes cuando se ini-ció este pleito, la regla es diferente. A este efecto prescribe la Regla 15(c) :
‘ ‘ ‘ Efecto Retroactivo de las Enmiendas. — Siempre que la reclama-ción o defensa expuesta en la alegación enmendada surgiere de la conducta, transacción o evento expuesto o que se hubiere intentado exponer en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original.’
“Bajo la Regla transcrita el criterio para determinar si una alegación enmendada se retrotrae o no a la fecha de la alegación original, no es el de si la alegación enmendada expone una causa de acción distinta de la que aparecía en la alegación original. El criterio aplicable es si la alegación enmendada surge de la con-ducta, transacción o evento que se expuso o intentó exponer en la alegación original, no importando que la reclamación contenida en la alegación enmendada se haga bajo una teoría de derecho distinta de aquélla bajo la cual se hizo la reclamación en la demanda original. Moore, Federal Practice, Yol. 1, sección 15.08, pág. 810; Commentary Relation Bach of Amendments to Pleadings After Statute of Limitations Has Run, 2 Fed. Rules Serv. 15 c. 1.
*525“En el presente caso surge de la demanda original y de la en-mendada que la conducta, evento o transacción que sirvió de base a las acciones alegadas en una y otra demanda, fué el incendio en la plantación de caña de la demandante causado por una chispa de fuego escapada de la chimenea de la locomotora de la deman-dada. En tales circunstancias, los efectos de la demanda enmendada se retrotraen a la fecha de la demanda original y como ésta se radicó dentro del año de prescripción, preciso es concluir que la acción no estaba jirescrita al radicarse la demanda enmendada.”
En el caso de autos, el evento o transacción que sirvió de base a la demanda enmendada de 27 de mayo de 1941 y a la demanda enmendada en el acto de la vista es el mismo — lia muerte de la esposa y madre de los demandantes, causada por la alegada negligencia del demandado. Las partes de-mandantes son las mismas. La corte inferior no erró al permitir que la demanda fuese enmendada. Los efectos de la enmienda deben, de acuerdo con la Regla 15(c), retro-traerse a la fecha de radicación, de la demanda original. Y habiendo sido ésta radicada dentro del año siguiente a la fecha del accidente, no erró el tribunal inferior al resolver que la acción no estaba prescrita.
 En el segundo señalamiento se alega que la corte inferior erró al dictar sentencia en contra del demandado, “por cuanto de las alegaciones y de la prueba surge que la causa de acción que se ejercita fué originada en un contrato, no existiendo acción de daños y perjuicios por la muerte de una persona en la violación de un contrato.”
El demandado apelante ha hecho un gran acopio de deci-siones de los diversos estados americanos en las cuales se discute la diferencia entre las obligaciones y las causas de acción que nacen de los contratos y aquéllas que se derivan de actos u omisiones en que intervenga culpa o negligencia. No vamos a hacer un minucioso examen de las decisiones citadas, pues es bien conocida la diferencia que el derecho clásico establecía entre las acciones “ex contractu” y las “ex delicto”.
*526Las Reglas de Enjuiciamiento Civil que comenzaron a regir el 1 de septiembre de 1943, las cuales, repetimos, son aplicables a “todos los procedimientos subsiguientes en ac-ciones que estuvieren entonces pendientes, ’ ’ lian cambiado por completo el procedimiento, haciendo inaplicables las decisio-nes citadas por el demandado apelante. La Regla 81, inciso (&) dispone:
“Denominación o Súplica Erróneas. — Cualquier defecto en la de-nominación de la acción ejercitada o en la súplica del remedio soli-citado, no será óbice para que la corte, descartando el error así come-tido, conceda el remedio que proceda de acuerdo con las alegaciones y la prueba."
La acción ejercitada en este caso fue denominada acción civil de daños y perjuicios. Las alegaciones de la demanda demuestran que los daños y perjuicios que se reclaman son los que los demandantes alegan haber sufrido como conse-cuencia de la muerte de la señora Denton de Roses, causada por la negligencia del demandado. Es cierto que en la de-manda se alega que los demandantes pagaban al demandado por la hospitalización y cuidado de la paciente. Pero esa alegación, hecha evidentemente con el único propósito de es-tablecer el hecho de que la paciente se encontraba legalmente en la clínica del demandado, no convierte la acción que se ejercita en una acción eos contractu, ni puede ser óbice para que la corte conceda el remedio que proceda de acuerdo con las alegaciones y la prueba.
En el caso de Carrasquillo v. American Missionary Association, 61 D.P.R. 867, se reclamaron daños y perjuicios por las quemaduras sufridas por un niño recién nacido, cau-sadas por la negligencia y falta de cuidado de una enfermera empleada en el hospital de la demandada.Se alegó como defensa que la asociación demandada nunca había tenido por objeto o finalidad el lucro o la ganancia; que el hospital se sostenía para fines caritativos y que allí un gran número de pacientes eran atendidos gratuitamente; que las personas pudientes pagaban una suma convencional en proporción a *527sus medios de fortuna; y que los ingresos por ese concepto escasamente cubrían el cincuenta por ciento de los gastos. La prueba demostró que la madre del niño ingresó en el hospital después de haber convenido pagar la suma de $40, la que pagó dos días después de su ingreso. Se resolvió que un hospital que se dedica habitualmente a la hospitalización y tratamiento médico de pacientes, y proporciona esos servi-cios a cualquier paciente que le pague el precio convenido y contrata la prestación de servicios, mediante pago, es y debe ser considerado como una empresa o establecimiento a los efectos de las disposiciones del artículo 1803 del Código Civil, aun cuando preste servicios gratuitos a personas insolventes, y como tal, responde de los daños y' perjuicios causados a dichos pacientes por la negligencia de sus empleados en el ejercicio de sus funciones.
Como dijimos en el citado caso de Garrasquillo, “la regla general del derecho es la de la responsabilidad de toda persona que cause daño a otra por su negligencia o conducta torticera. La inmunidad es la excepción.” Véanse President and Directors of Georgetown College v. Hughes, 130 F.2d 810; Nicholson v. Good Samaritan Hospital, 133 A.L.R. 809; Hayhurst v. Boy Hospital, 43 Idaho 661, 254 P. 528; Tulsa Hospital Ass’n. v. Juby, 63 Okla. 243, 175 P. 519.
La clínica del demandado es un establecimiento dedicado a la hospitalización y tratamiento de personas que sufren de enfermedades nerviosas y mentales, las cuales son admitidas mediante el pago del precio convenido por los servicios. En esas condiciones ingresó allí la señora Denton de Roses. El caso cae, pues, de lleno bajo la doctrina sentada por este Tribunal en el caso de Carrasquillo v. American Missionary Association, supra. Las autoridades que hemos examinado (1) establecen la regla de que cuando un hospital se dedica al cuidado de pacientes, con fines pecuniarios, su dueño *528es responsable de los daños causados a sus pacientes como consecuencia de la negligencia de sus empleados.
 El tercero y cuarto señalamientos están relacionados con la apreciación de la prueba. Alega el apelante que la corte inferior erró al sostener que ol Dr. Roses Artáu, al exponer el caso de su esposa al Dr. Jiménez, director de la clínica del demandado, le infomó que “los fenómenos nerviosos (pie babía observado en ella le daban a entender que se trataba de una suicida potencial.” No bubo error. Del récord del caso aparece (pág. 135, T. de E.) que el Dr. Roses declaró lo siguiente: ■
“Abogado: Ud. le manifestó eso al Dr. Jiménez, dice Ud., o son cosas . . .
“Testigo: No, yo no sé las palabras con que se lo dije. Yo le dije a él solamente que yo entendía que dentro de los fenómenos que rodeaban a la enferma yo entendía que era una suicida po-tencial. ’ ’
Alega el apelante que la conclusión de que la muerte de la paciente se debió a la negligencia del demandado es con-traria a la prueba. Hemos examinado cuidadosamente la evidencia aducida por una y otra’ parte. Es cierto que exis-ten contradicciones. Pero siendo la evidencia de los deman-dantes, creída por la corte sentenciadora, suficiente para demostrar que la muerte de la señora Denton de Roses no hubiera ocurrido si los empleados del demandado hubiesen ejercido el debido cuidado y diligencia para proteger a la paciente, es nuestro deber respetar las conclusiones de la corte inferior.
 Alega el demandado apelante que la suma de $8,000 concedida como indemnización es excesiva y contraria a la evidencia y que la corte inferior erró al condenar al demandado a pagar la suma de $500 por concepto de honorarios de abogado.
La corte sentenciadora no concedió indemnización alguna por los alegados gastos de enterramiento, ni tampoco por concepto de angustias y torturas morales y mentales, por *529considerar que ni éstas ni aquéllos habían sido probados. La indemnización fue concedida únicamente por la pérdida de la sociedad y compañía de la finada, expresándose así la corte inferior:
“ . . . Los demandantes han sufrido una pérdida pecuniaria, por haber sido privados de la compañía y sociedad de su causante por razón de la muerte de ella, debido a la negligencia del demandado y sus empleados, por cuanto ello significa para el Dr. Roses la destruc-ción de su hogar con todas las consecuencias que tal suceso acarrea, y para él y sus hijos la pérdida de las atenciones, cuidados y ayuda que recibían de su esposa y madre, respectivamente.
“Al fijar la cuantía, debemos tener en cuenta, a los fines de la mitigación de los daños sufridos, la edad de los demandantes, espe-cialmente la del Dr. Roses Artáu, y de su causante, la enfermedad que padecía, sus posibles probabilidades de vida debido a su enfer-medad y el tratamiento intenso a que tenía que estar sometida para obtener su posible curación.”
Que la indemnización por la pérdida de la sociedad y com-pañía de la finada, así como por las angustias y sufrimientos morales y mentales de su esposo e hijos, es procedente, es-regla firmemente establecida en esta jurisdicción. Maldonado v. Porto Rico Drug Go., 31 D.P.R. 747; Orta v. Porto Rico Railway, Light & Power Co., 36 D.P.R. 743; Hance v. R. Méndez & Unos., 52 D.P.R. 336; Sanchez v. Sucesión J. Serrallés, 53 D.P.R. 80; Castro v. González, 58 D.P.R. 368; Carrasquillo v. American Missionary Association, supra.
No creemos que debamos intervenir con la discreción dé-la corte inferior al conceder a los demandantes la suma de-$500 como honorarios de abogado. El demandado negó en absoluto su responsabilidad por la muerte de la señora Den-ton de Roses, y en tales condiciones se colocó en una situa-ción de temeridad. Font v. Viking Construction Corporation, 58 D.P.R. 689, 712; Reyes v. Aponte, 60 D.P.R. 890, 900.

La sentencia recurrida será confirmada.

Los Jueces Asociados Señores Snyder y Marrero no in-tervinieron.

(f)Broz v. Omaha Maternity and General Hospital Ass’n., 96 Neb. 648, 148 N.W. 575; University of Louisville v. Hammock, 127 Ky. 564, 14 L.R.A. (N.S.) 784.